IN THE SUPREME COURT OF THE STATE OF DELAWARE

RAMUNNO & RAMUNNO, P.A.                      §
INTERVENOR IN                                §
(C.A. No: N15C-03-060,                       §     No. 366, 2018
 GILES v. BOYKIN-BOYD)                       §
                                             §     Court Below: Superior Court
          Appellant,                         §     of the State of Delaware
                                             §
          v.                                 §     C.A. No. N15C-03-060
                                             §
LUNDY LAW, L.L.P.                            §
                                             §
          Appellees.                         §

                                Submitted: February 6, 2019
                                Decided:   February 18, 2019
Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                          ORDER

          (1)       Ramunno and Ramunno, P.A. (“Ramunno”) appeals from a Superior

Court order awarding 15% of a fee collected by Lundy Law in a personal injury

action in which Ramunno’s former client was the plaintiff.

          (2)       Ramunno claims that the award was “unreasonable, unfair and arbitrary

and not the result of a reasonable, articulate and rational process”1 because the

Superior Court failed to adequately explain the basis for its opinion.




1
    Op. Br. at 3.
         (3)     We are satisfied that the Superior Court considered the relevant factors

in makings its determination that Ramunno was entitled on a quantum meruit basis

to 15% —or $6,000.00—of Lundy Law’s 40% contingency fee.

         (4)     We therefore affirm the Superior Court’s judgment on the basis of and

for the reasons stated in its June 1, 2018 opinion2 and June 19, 2018 order3 granting

in part and denying in part Ramunno’s motion for reargument.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                                             BY THE COURT:



                                             /s/ Gary F. Traynor
                                             Justice




2
    Giles v. Boykin-Brown, 2018 WL 2464873 (Del. Super. June 1, 2018).
3
    Giles v. Boykin-Brown, N15C-03-060 (Del. Super. June 19, 2018) Dkt. No. 48.